 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                           DISTRICT OF NEVADA
 8
                                                         ***
 9       UNITED STATES OF AMERICA,                                Case No. 2:16-cr-00062-LRH-EJY

10                                              Plaintiff,        ORDER
11            v.

12       HAKIM RYDELL BRANCHE-JONES,
         et al.,
13
                                             Defendants.
14

15           The United States has filed a motion in limine to admit hearsay statements made by a
16   deceased declarant. (ECF No. 224). Out of the five defendants in this case, only Hakim Rydell
17   Branche-Jones and Darrin Wilder filed responses (ECF Nos. 242, 243). In addition to that motion,
18   defendant Albert Jones has also filed a motion to sever his trial from the joint trial of Branche-
19   Jones, Wilder, and Elizabeth Perez. (ECF No. 253). 1 For the reasons stated below, the Court grants
20   the government’s motion in limine and denies Jones’s motion to sever.
21                             I. Factual Background and Procedural History
22           This case has a somewhat convoluted procedural history. The government filed a single
23   count criminal complaint against Branche-Jones and Wilder on February 9, 2016, alleging that
24   both men conspired to distribute cocaine and methamphetamine from Las Vegas to Philadelphia.
25   (ECF No. 1). The affidavit in support of the complaint indicated that the United States Postal
26   Inspection Service intercepted a package in Philadelphia containing narcotics allegedly sent by
27
     1
28    The fifth defendant in this case, Alisha Perez, was severed from the joint trial of the other four defendants
     pursuant to this Court’s February 20, 2019 order. (ECF No. 206).
                                                           1
 1   Branche-Jones and Wilder. They, along with Jones, Alisha Perez, and Elizabeth Perez, were

 2   indicted in a four-count indictment on June 22, 2016. (ECF No. 31). Branche-Jones, Wilder, Alisha

 3   Perez, and Jones were indicted on count one (conspiracy to distribute a controlled substance);

 4   Alisha Perez and Branche-Jones were indicted on count two (possession of a firearm in furtherance

 5   of a drug trafficking crime) and count three (possession of a stolen firearm), and all five defendants

 6   were indicted on count four (conspiracy to money launder). (Id.)

 7          Wilder filed a motion to sever, joined by Jones and Alisha Perez, on September 30, 2016,

 8   seeking severance of the conspiracy charges, gun charges, Jones, and Alisha Perez. (ECF No. 65).

 9   Following several deadline extensions, the Court denied most of Wilder’s motion to sever on June

10   19, 2017. (ECF No. 138). As the Court noted in that motion, Jones and Alisha Perez made post-

11   custodial, incriminating statements to law enforcement that implicated both them and the other

12   defendants in the drug trafficking conspiracy. (Id. at 2). The Court found that each of the four

13   counts were properly joined; there was a logical connection between the drug-trafficking

14   conspiracy charge and the money laundering conspiracy charge because the defendants were

15   accused of trying to launder the proceeds from their alleged drug trafficking scheme. (Id. at 4). As

16   to the severing of Jones and Perez, the Court provisionally granted (and later granted) the motion

17   to sever Perez because her statements to police could not be redacted in compliance with the

18   Supreme Court’s decision in Bruton v. U.S., 391 U.S. 123 (1968). (Id. at 6–9). The Court denied

19   the motion as to Jones because neither Wilder nor the government provided the court with

20   sufficient information to determine if a redaction of his statements would avoid a Bruton issue.

21   (Id. at 8). The Court also denied a motion to sever filed by Elizabeth Perez on March 15, 2019, for

22   similar reasons. (ECF No. 210).

23          After additional extensions and continuances, the government filed a second superseding

24   indictment against all defendants on July 31, 2019. (ECF No. 228). Counts one and two remained

25   the same; Wilder and Branche-Jones were now indicted under count three (distribution of a

26   controlled substance); Branche-Jones was indicted under count four (possession of a firearm in

27   furtherance of a drug trafficking offense), all five defendants were still indicted under count five

28   (conspiracy to launder money), and Branche-Jones, Alisha Perez, Jones, and Elizabeth Perez were
                                                       2
 1   indicted under count six (conspiracy to structure). Prior to the filing of the second superseding

 2   indictment, on July 11, 2019, the government filed a motion in limine to admit statements at trial

 3   pursuant to Federal Rule of Evidence 804(b)(3). (ECF No. 224). Following that motion, Jones filed

 4   his own motion to sever on September 17, 2019. (ECF No. 253).

 5                                              II. Discussion

 6                       A. The Government’s Motion in Limine (ECF No. 224)

 7          The United States’s motion in limine seeks to introduce testimony from a deceased

 8   declarant at trial. Specifically, the government seeks to introduce the following testimony:

 9          (1) Witness #1 will testify that Deceased #1 told him [that] defendant [Branche-
            Jones] owed Deceased #1 approximately $100,000 for narcotics that Deceased #1
10          had “fronted” Branche-Jones, and that if there wasn’t some form of payment,
11          Deceased #1 was going to have to “repossess” Branche-Jones’s vehicles;

12          (2) Witness #2 will testify Deceased #1 told her [that] (a) he fronted drugs to
            Branche-Jones, which Branch-Jones shipped and lost in the mail, and (b) he told
13          Branche-Jones to “[g]et this money or I’ll give them your address.”
14   (ECF No. 224 at 1–2). These statements undoubtedly constitute hearsay because they are out of

15   court statements being offered for the truth of the matter asserted (that Branche-Jones was

16   distributing narcotics). The government argues that under Federal Rule of Evidence 804(b)(3) (the

17   hearsay exception for statements made against penal interests), the testimony from Witness #1 and

18   Witness #2 should be admitted.

19          To admit a statement into evidence under Rule 804(b)(3), the proponent must show that:

20   (1) the declarant is unavailable to testify as a witness; (2) the statement tends to subject the

21   declarant to criminal liability that a reasonable person in the declarant’s position would not have

22   made the statement unless believing it to be true, and (3) corroborating circumstances exist clearly

23   indicating that the statement is trustworthy. U.S. v. Paguio, 114 F.3d 928, 932 (9th Cir. 1997).

24   Here, there is no question that the first requirement is met because the declarant is deceased. For a

25   declarant’s statements to be “against his penal interest,” the statements must subject him to

26   criminal liability “in a real and tangible way.” U.S. v. Hoyos, 573 F.2d 1111, 1115 (9th Cir. 1978).

27   The statement does not need to be a plain confession. Id. at 933 (citing U.S. v. Slaughter, 891 F.2d

28   691, 698 (9th Cir. 1989)). Such a determination must be made from the circumstances of each case
                                                      3
 1   and can only be determined by viewing the statements in context. Williamson v. U.S., 512 U.S.

 2   594, 603 (1994).

 3          In this case, the Court finds that Deceased #1’s statements expose him to criminal liability,

 4   a reasonable person would not have made them unless true, and corroborating evidence indicates

 5   that the statements are trustworthy. Deceased #1 reportedly told Witness #1 that Branche-Jones

 6   owed Deceased #1 $100,000 for drugs he had given him. Deceased #1 then told Witness #2 that

 7   Branche-Jones had lost drugs Deceased #1 had given him, and if Branche-Jones did not repay him,

 8   Deceased #1 was going to give “them” Branche-Jones’s address. The government does not specify

 9   who Deceased #1 meant by “them,” only identifying “them” as “unidentified people in Mexico.”

10   (ECF No. 224 at 3). These statements clearly implicate Deceased #1 as engaging in an illegal drug

11   trafficking scheme, exposing himself to criminal liability. Wilder argues that the Witness #1’s

12   statement is not wholly against interest because the “speaker [Deceased #1] is claiming that a third

13   party [Branche-Jones] owes him $100,000.” (ECF No. 243 at 2). But this argument completely

14   ignores the reason why Deceased #1 is owed money – he allegedly fronted Branche-Jones illegal

15   narcotics.

16          In its reply, the government states that Witness #1 was a “friend/acquaintance” of Deceased

17   #1 and Witness #2 was Deceased #1’s live-in girlfriend. (ECF No. 251 at 5). This speaks to both

18   the trustworthiness and truthfulness of the of the statements. The fact that Deceased #1 made these

19   statements to an associate and his live-in girlfriend (and not, for instance, law enforcement) is a

20   strong indication that he would not have made them unless true. C.f. U.S. v. Magana-Olvera, 917

21   F.2d 401, 407 (9th Cir. 1990) (a reasonable person could have made the statements even if they

22   were not true where declarant had a strong incentive to minimize his involvement in a drug

23   distribution scheme after realizing that the person interviewing him, a law enforcement officer,

24   was the one to whom he sold drugs). The corroborating evidence is within the statements

25   themselves – Deceased #1 purportedly made two very similar statements to two different people.

26   This tends to show that the statements truthfully portray the types of activities in which Deceased

27   #1 was involved.

28   ///
                                                      4
 1          Branche-Jones does not address any of the three 804(b)(3) factors in his response but

 2   instead argues that before the Court can rule on the admissibility of the statements, the Court must

 3   find that the witness presenting the declarant’s statements is credible. (ECF No. 242 at 2). The

 4   Court disagrees. A determination of a witness’s credibility is a task assigned to the jury, not the

 5   Court. The jury can find that Witness #1 and Witness #2 are not credible and assign their testimony

 6   no weight if it so chooses. Branche-Jones does not cite to any Ninth Circuit caselaw imposing a

 7   credibility requirement on the admission of 804(b)(3) testimony. In fact, the Ninth Circuit has

 8   previously held just the opposite, stating that the “credibility of the witness remains an issue for

 9   the trier of fact once the statement has been admitted” in the context of 804(b)(3). Padilla v.

10   Terhune, 309 F.3d 614, 620 (9th Cir. 2002). There is simply no requirement that the Court find the

11   witness presenting the declarant’s statement credible prior to admitting the statements into

12   evidence.

13          The Court will accordingly grant the government’s motion in limine.

14                              B. Jones’s Motion to Sever (ECF No. 253)

15          In his motion to sever, Jones argues that the charges were impermissibly joined against him

16   in violation of Federal Rule of Criminal Procedure 8(b). (ECF No. 254 at 3). Jones asserts that the

17   only similarity between what he and his co-defendants are alleged to have done “is a conspiracy.”

18   (Id. at 4). He argues that his involvement in the “conspiracy” only amounted to him depositing

19   money on behalf of his co-defendants for the cars they sold in furtherance of their money

20   laundering scheme. (Id.) He states that he had no knowledge of his co-defendant’s drug trafficking

21   scheme. (Id.) Additionally, he argues that the firearm charge (count four) has no relation to any of

22   the charges he faces (conspiracy to distribute a controlled substance and conspiracy to launder

23   money). (Id.) The government did not file a response to Jones’s motion.

24          Jones repeats many of the same arguments that the Court previously rejected when it denied

25   Wilder’s motion to sever. In that ruling, the Court stated that there was a logical connection

26   between the drug trafficking conspiracy and the conspiracy to launder money – the defendants

27   charged under both counts were alleged to have laundered the proceeds from the drug trafficking

28   scheme. (ECF No. 138 at 4). Jones’s assertion that he had no knowledge of the drug trafficking
                                                      5
 1   scheme is belied by his lack of citations to evidence in the record demonstrating his professed lack

 2   of knowledge and the grand jury’s determination that there was probable cause to believe that he

 3   participated in that scheme. The arguments that Jones makes in his motion are better directed

 4   towards the jury; the jury can either believe or not believe him if he testifies that he had no

 5   knowledge of his codefendant’s drug trafficking scheme. Jones essentially asks the Court to take

 6   him at his word that he had no knowledge of the drug trafficking conspiracy.

 7              Jones also argues that the “firearm charges do not relate to any of the charges Jones

 8   faces,” 2 but the Court has already concluded that Branche-Jones’s charge of possession of a

 9   firearm in furtherance of a drug trafficking crime has a clear connection to at least one of Jones’s

10   charges. (ECF No. 138 at 3). As stated in the previous order, the government has alleged that

11   Branche-Jones possessed handguns and a submachine gun to further the same drug trafficking

12   conspiracy in which Jones allegedly participated. (ECF No. 228 at 3). As such, that charge is

13   clearly related to the drug trafficking conspiracy, and under Federal Rule of Criminal Procedure

14   8(b), Jones does not have to be charged with that offense for joinder to be proper. The Court will

15   accordingly deny his motion to sever.

16                                            III. Conclusion

17             IT IS THEREFORE ORDERED that the government’s motion in limine (ECF No. 224) is

18   GRANTED.

19             IT IS FURTHER ORDERED that defendant Albert Jones’s motion to sever (ECF No. 253)

20   is DENIED.

21             IT IS SO ORDERED.

22             DATED this 28th day of October, 2019.

23

24                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
25

26

27

28   2
         (ECF No. 254 at 4).
                                                       6
